UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Bank of America, N.A. (Exact name of securitizer as specified in its charter) Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: XRule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period from January 1, 2009toDecember 31, 2011. Date of Report (Date of earliest event reported) Commission File Number of securitizer: Central Index Key Number of securitizer:0001102113 David Fallick, 646.855.1767 Name and telephone number, including area code, of the person to contact in connection with this filing Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1 (c) (1) [] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1 (c) (2) (i) [] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1 (c) (2) (ii) [] PART I – REPRESENTATION AND WARRANTY INFORMATION Item 1.01 Initial Filing of Rule 15Ga-1 Representations and Warranties Disclosure. o For Initial Filing Period -Securitizer has repurchase activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure. o For Initial Filing Period – N/A Item 1.03 Notice of Termination of Duty to File Reports under Rule 15Ga-1 o For Initial Filing Period – N/A ITEM 2.01 – Exhibits. The following is filed as an Exhibit to this Report under ABS-15G: ABS-15G Table SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Bank of America, N.A. Sponsor By:/s/David Fallick Name: David Fallick Title: Managing Director (Senior Officer in Charge of Securitization)
